Citation Nr: 9914868	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  95-16 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for papillary thyroid 
cancer with regional metastases to paratracheal nodes.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


REMAND

The veteran served on active duty from July 1968 to July 
1971.  He served in combat in Vietnam.
 
This appeal arises from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In a decision dated September 17, 1996, the Board denied the 
appellant's claim seeking service connection for papillary 
thyroid cancer with regional metastases to paratracheal 
nodes.  He appealed this decision to the United States Court 
of Appeals for Veterans Claims (the Court).  In a September 
1998 decision, the Court vacated and remanded the case to the 
Board for readjudication consistent with its decision. 

The Court found that the Board did not give the veteran an 
opportunity to pursue his claim for entitlement to service 
connection for thyroid cancer on a direct basis.  38 U.S.C.A. 
§ 1113(b) (West 1991); Combee v. Brown, 34 F.3d 1039, 1043-44 
(Fed.Cir. 1994).  In addition, since the Board found the 
veteran's claim to be well grounded based on the medical 
nexus opinion provided by Ernest L. Mazzaferri, M.D., the 
Court determined that further development was required.  
Hence, the Court vacated the Board's September 1996 decision 
and remanded it for further development.  This development is 
detailed below in the instruction portion of this REMAND.

The Board notes that the veteran's attorney conceded on page 
five of the appellant's brief to the Court that the veteran 
is not entitled to presumptive service connection for thyroid 
cancer due to exposure to Agent Orange because it is not on 
the presumptive list.  38 U.S.C.A. § 1116 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Therefore, the Board finds 
that the veteran, through his attorney, has withdrawn the 
specific issue of entitlement to service connection for 
thyroid cancer due to exposure to Agent Orange, on a 
presumptive basis.  The issue of entitlement to service 
connection for thyroid cancer due to exposure to Agent Orange 
on a direct basis, however, is still on appeal. 

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he provide competent, 
independent evidence verifying his 
assertion that he was exposed to Agent 
Orange or any other herbicide in Vietnam.  
Additionally, the appellant should be 
requested to provide clinical evidence 
verifying his assertion that he has had a 
20 year history of a lump on his neck.  
Finally, the veteran should be requested 
to provide any additional competent 
evidence, which he believes relates 
thyroid cancer to service.  The veteran 
should understand that lay statements 
from unofficial sources do not constitute 
competent evidence as laymen are not 
competent to state that a particular 
chemical sprayed in the sky actually was 
either Agent Orange or a herbicide.  
Moreover, lay statements linking thyroid 
cancer to service would not serve as 
competent evidence because lay persons 
are untrained in the field of medicine 
and epidemiology, and hence, are 
incompetent to offer an opinion linking 
thyroid cancer to herbicide exposure.  
Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).   

2.  The RO should contact Dr. Mazzaferri 
and request that he provide references to 
any medical literature or epidemiological 
studies which support his December 1993 
opinion linking the veteran's thyroid 
cancer to Agent Orange exposure 
inservice.  

3.  Once the foregoing development has 
been completed to the extent possible, 
the RO should refer the case to the VA 
Under Secretary for Health to secure 
answers to the following questions:  

a)  Is thyroid cancer a soft tissue 
sarcoma?

b)  Assuming that the veteran was 
not exposed to Agent Orange in 
service, is it at least as likely as 
not that his thyroid cancer is 
otherwise related to service?

c)  Is it at least as likely as not 
that the appellant's thyroid cancer 
is related to the veteran's service 
in Vietnam?

In offering these opinions the Under 
Secretary for Health should be explicitly 
requested to review and comment upon the 
National Academy of Sciences report, 
VETERANS AND AGENT ORANGE:  HEALTH EFFECTS OF 
HERBICIDES USED IN VIETNAM (1993), which did 
not find thyroid cancer to be associated 
with exposure to herbicides used in 
Vietnam.  The Under Secretary for Health 
should also address Dr. Mazzaferri's 
opinion and whether his opinion is 
generally accepted in the medical and 
scientific communities .  The claims 
file, including a copy of this REMAND, 
must be made available to and reviewed by 
the examiner for proper consideration of 
the medical history before making an 
opinion.

4.  After the development requested has 
been completed, the RO should review the 
opinion from the VA Under Secretary for 
Health, to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

5.  Then, in light of Stegall v. West, 11 
Vet. App. 268, 271 (1998), the RO should 
undertake any other indicated development 
deemed necessary, and readjudicate 
entitlement to service connection for 
thyroid cancer due to exposure to Agent 
Orange on a direct basis.  38 U.S.C.A. 
§§  1113(b), 1154(b) (West 1991); Combee.

6.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
the RO should issue a supplemental 
statement of the case for the issue in 
appellate status.  The veteran and his 
representative should be provided an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates absolutely no opinion as to the 
ultimate outcome of this case.  The purpose of this remand is 
to ensure that the veteran is afforded due process of law.  
The appellant need take no action until otherwise notified.  
While this case is in remand status, the appellant and his 
representative may submit additional evidence and argument on 
the appealed issue.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


